The opinion of the court was delivered,
by Thompson, J.
The Orphans’ Court declared expressly in this case, on the presentation of the appraisement of the widow’s claim under the Exemption Act of the 14th April 1861, that they would not adjudicate in regard to it at that time, but defer their determination until the settlement of her account as 'administratrix, when the question of her right would be more directly raised. Accordingly exception was taken to the credit claimed by her for the $300, as also to other matters in her administration account, and on reference of the exceptions to the account to an auditor, he reported in favour of her claim to the exemption, and the court confirmed that report. The failure to confirm the appraisement when presented was no adjudication against it, for the court expressly say so. We cannot make out a decree against her when the record does not say that any exists, and when the court say that none was to be intended — > she is not estopped by that. Indeed, we will treat the decision on the appraisement as being postponed and consummated at the final decree on the exception to the administration account. That judgment under the circumstances includes a confirmation of the appraisement, so far as the $26 worth of personal property was concerned, for it was deferred to that very point of time. As to the money no appraisement was necessary, and it could be claimed in the administration account without any appraisement. But if not, an appraisement was made as to it, and confirmed in the final decree, as was that of the property. This exception is not sustained.
As to the other and main point in the case, we feel no perplexity. The Act of 1861, under which this exemption was claimed, is not restricted, like the Debtor’s Act of 1849, to debts contracted after any particular period. Those terms are, “hereafter” the widow or children of a decedent might retain $300 for the use of the family of such decedent. The only express restriction or saving is of liens for the purchase-money of land. It has no reference to debts contracted prior to the 4th of July 1849. That belongs to another act in favour of a different class of beneficiaries.
We have no warrant for importing that provision into this act. It is not a supplement to that.act, but is an independent enactment, resembling it in character, but not dependent upon, or to be governed by it. It was within the power of the legislator to restrict the extent of the creditor’s recourse against the debtor’s property for the purpose of exemption, certainly where no specific lien existed on the property at the passage of the act. This power was expressly asserted in Spencer’s Appeal, 3 Casey 208, and we might leave the case here, for this disposes of any supposed constitutional difficulty about vested rights. But a general *332creditor has no vested right in-the property of his debtor. This is distinctly asserted by Tilghman, C. J., in The Commonwealth v. Lewis, 6 Binn. 266. He has such a right to process to enable him to have recourse to his debtor’s property, and his right in the property exists to have his money made out of it after seizure. But between the creation of the debt and the seizure it is not specifically pledged to a general creditor. The debtor may sell it, or the law may seize it upon demands subsequently'arising without regard to the precedent general creditor, and this without any infringement of the rights of such creditor, for, as already said, he has no right to the property until he fixes upon it a specific lien. But we need not elaborate this point. We are all of opinion that the debt of the appellant, existing prior to the 4th of July 1849, had no effect to prevent the allowance of the claimed exemption, and we must affirm the decree of the Orphans’ Court.
Decree affirmed at the costs of the appellant.